                 Case 21-10527-JTD             Doc 528          Filed 05/28/21       Page 1 of 3




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

                                                            )
In re:                                                      )    Chapter 11
                                                            )
CARBONLITE HOLDINGS LLC, et al.,1                           )    Case No. 21-10527 (JTD)
                                                            )
                                   Debtors.                 )    (Jointly Administered)
                                                            )
                                                            )    Ref. Docket Nos. 429 and 459

          ORDER GRANTING MOTION TO FILE UNDER SEAL NOTICE WITH
                    RESPECT TO CERTAIN SALE PARTIES


         Upon the motion (the “Motion”) of the above-captioned debtors and debtors in possession

(collectively, the “Debtors”) for entry of an order authorizing the Debtors to file the Notice with

Respect to Certain Sale Parties [Docket No. 429] (the “Notice”) under seal, all as more fully set

forth in the Motion; and this Court having jurisdiction over this matter pursuant to 28 U.S.C. §§

157 and 1334 and the Amended Standing Order of Reference from the United States District Court

for the District of Delaware, dated February 29, 2012; and this Court having found that this is a

core proceeding pursuant to 28 U.S.C. § 157(b)(2); and the Debtors having confirmed their consent

to the entry of final orders or judgment by this Court pursuant to Bankruptcy Rule 7008 and rule

9013-1(f) of the Local Rules; and this Court having found that venue of this proceeding and the

Motion in this district is proper pursuant to 28 U.S.C. §§ 1408 and 1409; and this Court having

found that the relief requested in the Motion is in the best interests of the Debtors’ estates, their

creditors, and other parties in interest; and this Court having found that the Debtors’ notice of the


1
  The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number, are:
CarbonLite Holdings LLC (8957); CarbonLite Industries LLC (3596); CarbonLite P Holdings, LLC (8957);
CarbonLite P, LLC (5453); CarbonLite PI Holdings, LLC (8957); CarbonLite Pinnpack, LLC (8957); CarbonLite
Recycling Holdings LLC (8957); CarbonLite Recycling LLC (3727); CarbonLite Sub-Holdings, LLC (8957);
Pinnpack P, LLC (8322); and Pinnpack Packaging, LLC (9948). The address of the Debtors’ corporate headquarters
is 10250 Constellation Blvd., Los Angeles, CA 90067.



DOCS_DE:234273.3 13044/001
                 Case 21-10527-JTD        Doc 528     Filed 05/28/21   Page 2 of 3




Motion and opportunity for a hearing on the Motion were appropriate and no other notice need be

provided, except as set forth herein; and this Court having reviewed the Motion and having heard

the statements in support of the relief requested therein at a hearing before this Court (the

“Hearing”); and this Court having determined that the legal and factual bases set forth in the

Motion and at the Hearing establish just cause for the relief granted herein; and upon all of the

proceedings had before this Court; and after due deliberation and sufficient cause appearing

therefor, it is HEREBY ORDERED THAT:

        1.       The Motion is granted as set forth herein.

        2.       The Debtors are authorized to file the Notice under seal and such seal shall be

maintained pursuant to Local Rule 9018-1. The information contained in the Notice shall remain

strictly confidential and under seal, and use of such information shall be subject to Local Rule

9018-1(e).

        3.       The Debtors will provide the unredacted Notice upon request and on a highly

confidential basis, to: (a) the Court; (b) the U.S. Trustee; (c) counsel to the Committee; and

(d) counsel to the administrative agents under the Debtors’ debtor in possession financing

facilities. Such parties shall be bound by this order and shall at all times keep the information

contained in the Notice strictly confidential and shall not disclose such information to any party

whatsoever without the consent of the Debtors.

        4.       Should the Debtors supplement the Notice, this Order shall cover any such

supplement and any supplement may be filed under seal and remain under seal in accordance with

the terms of this Order.

        5.       Professionals retained pursuant to an Order of this Court may refer to the Notice

and any supplement as needed in connection with their professional retention and may rely on this




DOCS_DE:234273.3 13044/001                        2
                 Case 21-10527-JTD        Doc 528      Filed 05/28/21    Page 3 of 3




seal Order as needed to file documents in support of their professional retentions under seal or in

redacted form, if needed.

        6.       The Debtors and any party authorized to receive the information contained in the

Notice pursuant to this order shall be authorized and directed, subject to Local Rule 9018-1(c), to

redact specific references to the information set forth therein from pleadings filed on the public

docket maintained in these chapter 11 cases or to refer to this Order and the Notice as needed,

including for the avoidance of doubt, the redacted forms of verified supplemental statements

and/or declarations filed by the Committee’s professionals in support of their respective

employment applications at Docket Nos. 462 and 472.

        7.       Notice of the Motion satisfies the requirements of Bankruptcy Rule 6004(a).

        8.       Notwithstanding Bankruptcy Rule 6004(h), the terms and conditions of this order

are immediately effective and enforceable upon its entry.

        9.       The Debtors are authorized to take all actions necessary to effectuate the relief

granted in this order in accordance with the Motion.

        10.      The Debtors are authorized to take all actions necessary to effectuate the relief

granted pursuant to this order in accordance with the Motion.

        11.      This Court retains exclusive jurisdiction with respect to all matters arising from or

related to the implementation, interpretation, and enforcement of this order.




         Dated: May 28th, 2021                             JOHN T. DORSEY
         Wilmington, Delaware                              UNITED STATES BANKRUPTCY JUDGE




DOCS_DE:234273.3 13044/001                         3
